t c memo united_states tax_court sam kong fashions inc petitioner v commissioner of internal revenue respondent sam kong and run yuan chen petitioners v commissioner of internal revenue respondent docket nos filed date gary lee for petitioners gerald a thorpe and james n beyer for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies and penalties with respect to petitioners’ federal income taxes as follows sam kong fashions inc docket no penalty year deficiency sec_6663 dollar_figure dollar_figure big_number dollar_figure sam kong docket no penalty year deficiency sec_6663 dollar_figure dollar_figure big_number dollar_figure run yuan chen docket no year deficiency dollar_figure big_number the parties have stipulated that run yuan chen is entitled to relief under sec_6015 c and is not liable for any deficiencies in tax penalties or interest unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether sam kong fashions inc sam kong fashions failed to report gross_receipts of dollar_figure and dollar_figure for the taxable years and respectively whether sam kong fashions incurred additional unreported deductible business_expenses during the taxable years and whether sam kong mr kong received and failed to report constructive dividends from sam kong fashions totaling dollar_figure in and dollar_figure in whether sam kong fashions and mr kong petitioners are liable for fraud penalties pursuant to sec_6663 for the taxable years and or in the alternative whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 for the taxable_year of and whether the period of limitations bars the assessment and collection of the deficiencies in taxes and penalties that on brief respondent concedes that the unreported gross_receipts of sam kong fashions inc which were determined in the notices of deficiency should be reduced by dollar_figure in and dollar_figure in also respondent concedes that the unreported constructive dividends of sam kong which were determined in the notices of deficiency should be reduced by dollar_figure in and dollar_figure in respondent’s concession with respect to mr kong’s unreported constructive_dividend appears to be a typographical error because respondent concedes dollar_figure of unreported gross_receipts of sam kong fashions in but concedes dollar_figure of unreported constructive dividends in for mr kong respondent has determined against petitioners for the taxable years and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts are incorporated herein by this reference at the time the petition was filed sam kong fashions maintained its principal_place_of_business in philadelphia pennsylvania and mr kong a k a sam yee kong or siu yee kong resided in philadelphia pennsylvania from the time that sam kong fashions was formed on date until sometime in march or date mr kong and kwok wen mr kong’s brother-in-law each held shares of total shares of sam kong fashions’s stock in and mr kong served as president of sam kong fashions during the taxable years in issue sam kong fashions held a business checking account at the first fidelity bank first fidelity mr wen never served as an officer of sam kong fashions and he never participated in the management of the business while he worked at sam kong fashions mr wen performed various duties including ironing handiwork and delivery services sometime in march or april of sam kong fashions redeemed sam kong fashions employed mr wen until it redeemed hi sec_50 shares of stock mr wen’s shares of stock sam kong fashions paid mr wen dollar_figure for hi sec_50 shares of stock from date to date mr kong was the sole shareholder of sam kong fashions during the taxable years in issue sam kong fashions engaged in the business of sewing garments as a subcontractor for other companies in the garment business it performed sewing services for style setter fashions inc style setter half moon bay inc half moon bay and east west manufacturing inc east west sam kong fashions delivered the completed garments to the contractors and the contractors paid sam kong fashions per completed garment mr kong provided hangers and bags to the contractors as an accommodation the contractors paid for the bags and hangers in addition to the per garment fee at least one contractor created different invoices and issued separate checks for the hangers and bags during style setter issued checks to sam kong which totaled dollar_figure sam kong fashions deposited only of these checks into its business checking account maintained pincite generally sam kong fashions assembled garments using cut pieces supplied by the contractors on the basis of the evidence presented we calculate that these checks total dollar_figure because respondent requests that we find that the setter style checks issued to mr kong total dollar_figure we shall use respondent’s figure first fidelity the checks that were deposited into the first fidelity account in totaled dollar_figure in sam kong fashions failed to deposit checks totaling dollar_figure into its business checking account during style setter issued checks totaling dollar_figure that were payable to either sam kong or sam kong inc for services rendered by sam kong fashions sam kong fashions deposited only of these checks into its business checking account maintained at first fidelity the checks deposited into the first fidelity account in totaled dollar_figure sam kong fashions failed to deposit dollar_figure into its corporate bank account sam kong fashions deposited only one of the checks payable to sam kong inc into its first fidelity account respondent requests that we find that sam kong fashions deposited of the style setters checks into its business checking account on the basis of the stipulation of facts we find that sam kong fashions deposited checks issued by style setters into its checking account respondent requests that we find that these checks deposited into sam kong fashions’s business checking account total dollar_figure on the basis of the evidence presented we find that these checks total dollar_figure on brief respondent requests that we find that sam kong fashions deposited only checks totaling dollar_figure into its business checking account in his list of checks deposited into sam kong fashions business checking account respondent failed to include check no as stipulated by the parties we find that this check was deposited into sam kong fashions’s first fidelity account during the taxable_year half moon bay issued eight checks payable to sam kong sam kong fashions or sam kong fashions inc for sewing services rendered by sam kong fashions these checks totaled dollar_figure only three of these checks totaling dollar_figure were deposited into sam kong fashions’s first fidelity account seven of the eight checks were payable to either sam kong fashions or sam kong fashions inc however five of these checks were not deposited into sam kong fashions’s first fidelity account in half moon bay issued one check in the amount of dollar_figure payable to sam kong fashions inc which sam kong fashions deposited into its first fidelity account during the taxable_year east west issued three checks totaling dollar_figure payable to either sam kong or sam kong fashions inc sam kong fashions deposited all three checks into its first fidelity account in and mr kong maintained a personal checking account at mellon bank in checks issued by style setter totaling dollar_figure were deposited into mr kong’s personal account at mellon bank also in two checks issued by half moon bay totaling dollar_figure were deposited into mr kong’s personal checking account at mellon bank one of the half moon bay checks was payable to sam kong fashions inc similarly in checks issued by style setter totaling dollar_figure were deposited into mr kong’s personal checking account at mellon bank one of these checks issued by style setters was payable to sam kong inc in mr wen endorsed several of the checks that style setter issued payable to either sam kong or sam kong fashions mr wen deposited seven checks totaling dollar_figure into an account maintained at corestates bank mr kong and mr wen had access to this account during the taxable years and the accounting firm of kim y ling p c provided services to sam kong fashions and mr kong kim y ling p c prepared sam kong fashions’s and tax returns kim y ling p c also prepared sam kong fashions’s payroll checks quarterly employer tax returns and forms w-2 wage and tax statement kim ling advised mr kong to report all income and to deposit all gross_receipts into the corporation’s bank account mr kong did not inform mr ling that corporate checks had been either cashed or deposited into noncorporate bank accounts until after respondent began his investigation of mr kong and sam kong fashions during the taxable years and sam kong fashions reported gross_receipts and deductions on its forms u s_corporation income_tax return as follows reported - - dollar_figure gross_receipts sales deductions compensation to big_number officers salaries and wages rents taxes and licenses depreciation other deductions big_number big_number big_number big_number big_number taxable_income total_tax dollar_figure -- big_number big_number big_number big_number big_number in preparing the corporate_income_tax return of sam kong fashions an employee of kim y ling p c made a mathematical mistake in calculating the gross_receipts the employee listed the corporation’s gross_receipts as dollar_figure instead of dollar_figure sam kong fashions did not claim a deduction for the cost of thread used in its sewing business on its corporate_income_tax return on its corporate_income_tax return the corporation reported a business_expense deduction of dollar_figure for the cost of threaddollar_figure in and kim y ling p c prepared a depreciation schedule for the equipment purchased by sam kong fashions kim the parties agree that the sum of the gross_receipts reported to kim y ling p c totaled dollar_figure on brief petitioners assert that either mr kong or sam kong fashions is entitled to a deduction of at least dollar_figure to dollar_figure for thread used in its sewing business in y ling p c created this depreciation schedule from a list of equipment prepared by mr kong mr kong’s list showed that sam kong fashions purchased the following pieces of equipment equipment button machine pocket opener machine two needles sewing machine twelve needles sewing machine sewing equipment no of machine sec_1 unknown purchase_price per machine dollar_figure big_number big_number big_number big_number during the taxable years of and sam kong fashions employed to full- and part-time employees sam kong fashions paid some employees partially by check and partially in cash an employee of the corporation bi ling wu received cash on brief petitioners assert that mr kong or sam kong fashions purchased the following equipment equipment button machines sewing machines other machines other machines new button machines used button machine no of machines total purchase_price dollar_figure ea big_number ea big_number ea big_number ea big_number big_number ea petitioners argue that they are entitled to additional_depreciation deductions of dollar_figure and dollar_figure in and respectively payments of approximately dollar_figure in and dollar_figure in wan zi chen another employee of sam kong fashions was paid approximately dollar_figure per week receiving dollar_figure per week in cash and dollar_figure per week by check siew khim soon a c p a and employee of kim y ling p c prepared the and corporate_income_tax returns for sam kong fashions and the and joint income_tax returns for mr kong and run yuan chen all the information reported on the corporate and individual income_tax returns was based upon information provided to ms soon by mr kong ms soon asked mr kong whether he had provided all the information necessary to prepare the income_tax returns mr kong indicated that he had faxed all the documents to kim y ling p c mr kong never told ms soon that some corporate receipts were not deposited in the corporate bank account mr kong also never told ms soon that he or the corporation incurred expenses in addition to those contained in the information that he provided to her during the taxable years and mr kong and run yuan chen reported gross_income and deductions on their federal_income_tax returns as follows reported income wages deductions state_and_local_income_taxes real_estate_taxes dollar_figure dollar_figure -- -- big_number big_number home mortgage interest and points taxable_income -- big_number big_number big_number i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed to be correct 290_us_111 794_f2d_884 3d cir and the taxpayer bears the burden of producing evidence to show that the commissioner’s determinations are erroneous rule a welch v helvering supra anastasato v commissioner supra sec_7491 modifies the general_rule regarding the burden_of_proof in court proceedings arising in connection with examinations commencing after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 when a taxpayer has introduced credible_evidence with respect to a factual issue relevant to his liability for tax sec_7491 may shift the burden from the taxpayer to the commissioner as a prerequisite for shifting the burden to the commissioner sec_7491 requires a taxpayer to comply with substantiation requirements maintain records and cooperate with the commissioner’s reasonable requests for documents information interviews etc and in the case of a corporation partnership or trust satisfy the net_worth requirement of u s c sec d b sec_7491 petitioners argue that sec_7491 shifts the burden_of_proof to respondent with respect to the underpayment_of_tax respondent argues that sec_7491 does not apply because petitioners have not shown that they maintained proper records or that they cooperated with respondent during the examinations we find that petitioners have failed to satisfy the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent with respect to the underpayment_of_tax petitioners failed to provide adequate_records and to substantiate all the unreported expenses that they now claimdollar_figure while petitioners have the burden of proving that respondent’s deficiency determinations are erroneous respondent bears the burden of proving by clear_and_convincing evidence that petitioners are liable for the fraud penalties if respondent establishes that the returns in question were fraudulent with the intent to evade tax the tax may be assessed at any time see c as noted infra pp we have allowed some deductions in addition to those claimed by sam kong fashions on its returns these additional corporate deductions also decrease the constructive dividends that respondent determined were received by mr kong ii understatement of income a gross_receipts unreported by sam kong fashions respondent argues that the checks and the parties’ stipulations of fact establish that sam kong fashions underreported its gross_receipts by dollar_figure in and dollar_figure in petitioners argue that sam kong fashions does not have additional unreported gross_receipts because respondent failed to prove that the checks payable to mr kong were issued for services performed by the corporation petitioners further argue that the checks issued by style setter were payments for the hangers and bags that mr kong provided as an accommodation not for the sewing services provided by sam kong fashions based on the evidence presented we find that respondent has established that sam kong fashions received unreported gross_receipts in and and performed sewing services for style setters and half moon bay to establish unreported income respondent has introduced checks issued by style setters and half moon bay that were payable to sam kong sam kong inc or sam kong fashions inc representatives of both companies testified that the contractors issued these checks as compensation_for sewing services performed by sam kong fashions while sam kong fashions reported some of these checks as gross_receipts on its and corporate_income_tax returns the corporation failed to deposit numerous checks into its business checking account and failed to report these amounts on its returns we disagree with petitioners’ contention that respondent inappropriately attributed receipts received by mr kong to sam kong fashions indeed if mr kong received the checks that were not deposited in the corporate bank account in his individual capacity he clearly failed to report any of those amounts on his individual income_tax returns the only income reported by mr kong and run yuan chen for and was wages received from sam kong fashions in the respective amounts of dollar_figure and dollar_figure petitioners’ conduct also indicates that these checks constitute unreported gross_receipts to sam kong fashions for sewing services rendered the corporation deposited numerous checks issued to sam kong into its first fidelity account this shows that sam kong fashions treated some of the checks issued by the contractors to sam kong as corporate gross_receipts furthermore sam kong fashions failed to deposit into its first fidelity account at least five checks issued by contractors and payable to either sam kong inc or sam kong fashions inc also petitioners’ contention that these checks represent income to mr kong for the hangers and bags supplied to the contractors is undermined by the fact that this income was neither reported on mr kong’s federal_income_tax returns nor disclosed to his return preparer robin augustyn the bookkeeper and office manager of style setters confirmed that mr kong provided hangers and bags in addition to performing sewing services ms augustyn testified however that the checks in the record were not issued as payment for bags and hangers further petitioners offered no records documents or other evidence to substantiate their claim that these checks represent payments for hangers and bags finally it is well established that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable 6_tc_1158 affd 162_f2d_513 10th cir mr kong served as president of sam kong fashions and controlled the business he was also the sole shareholder for at least months in and for the entire year in mr kong was present during the trial but chose not to testify because mr kong did not testify at trial we infer that his testimony would not have been helpful to sam kong fashions’s claim that it did not underreport its gross_receipts see 92_tc_661 rivera v commissioner tcmemo_1979_343 we find that respondent has proven by clear_and_convincing evidence that sam kong fashions received and failed to report gross_receipts in and on the basis of the customers’ payments for sewing services we find that sam kong fashions received total gross_receipts of dollar_figure in and dollar_figure in on its corporate_income_tax returns sam kong fashions reported gross_receipts in the amount of dollar_figure and dollar_figure in and respectively therefore we find by clear_and_convincing evidence that the unreported gross_receipts of sam kong fashions totaled dollar_figure in and dollar_figure in b unreported business_expenses sec_162 provides a deduction for all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business taxpayers bear the burden of proving that they are entitled to any claimed deductions rule a indopoc inc v commissioner 503_us_79 sec_6001 provides that a taxpayer must substantiate any deductible expenses claimed taxpayers are required to maintain records that sufficiently establish the amount of claimed deductions sec_6001 sec_1_6001-1 income_tax regs when taxpayers present convincing evidence that they incurred deductible expenses but lack the records to substantiate the claimed amounts courts may estimate the allowable deductions 39_f2d_540 2d cir 85_tc_731 pratt v commissioner tcmemo_2002_279 courts will only estimate the expenses when the record provides some basis for computation cohan v commissioner supra vanicek v commissioner supra in estimating the taxpayer’s allowable deductions the court bears heavily against the taxpayer because the inexactitude is of his own making cohan v commissioner supra maciel v commissioner tcmemo_2004_28 petitioners argue that sam kong fashions is entitled to additional deductions for employee compensation thread expenses and depreciation that the corporation did not report on its and corporate_income_tax returns alternatively petitioners argue that sam kong fashions’s gross_income should be determined by multiplying its gross_receipts by the irs’s statistically estimated ratio of net_income to business receipts for the apparel and other textile products respondent argues that petitioners have failed to provide adequate books_and_records to substantiate the claimed unreported business_expenses we find that sam kong fashions has failed to provide evidence necessary to substantiate the claimed additional deductions petitioners submitted copies of bank statements and checks drawn from the business checking account of sam kong fashions for the and taxable years we did not find any evidence in these records that substantiates petitioners’ claimed additional deductions also nothing in the record provides a basis for estimating the claimed deductions we shall address each deduction claimed by petitioners and petitioners’ alternative argument which claims deductions based upon statistical data additional wages respondent concedes that sam kong fashions incurred additional cash wage expenses but argues that petitioners failed to provide enough specificity to estimate these additional expenses however respondent does not dispute that cash payments of dollar_figure in and were made to bi ling wu an employee of sam kong fashionsdollar_figure respondent also does not dispute that another employee wan zi chen was paid both in cash and by check wan zi chen received cash payments of dollar_figure per week or dollar_figure per year in and dollar_figure we find that sam kong fashions is entitled to deduct these payments in addition to petitioners’ request for findings_of_fact states bi ling wu was paid approximately dollar_figure in and dollar_figure in in cash in response to this requested finding of fact respondent stated that he had no objection petitioners’ request for findings_of_fact states in and sam kong or sam kong fashions inc paid wan zi chen a manager dollar_figure a month consisting of dollar_figure in check and dollar_figure in cash respondent objected to this requested finding of fact because it is not supported by the record respondent proposes an alternative finding of fact that ms zi chen was paid a total of dollar_figure per month consisting of dollar_figure per week by check and dollar_figure per week in cash the amount of salaries and wages deducted on the corporate returns with respect to the other alleged cash wage payments the evidence is insufficient for us to estimate these amounts although petitioners offered timecards as evidence that sam kong fashions incurred additional wage expenses we do not think that these records provide a sufficient basis for estimating cash wage expenses of the corporation petitioners offered the timecards for only a few months in the sums listed on the timecards do not indicate whether an employee was paid in cash or by check the timecards state that they are for shun wo fashions inc and these records do not contain any discernable reference to sam kong fashions we find that these records fail to establish the number of employees the amount of cash that its employees were paid or the number of hours that these employees worked mr kong who was in charge of the business chose not to testify because there is no credible_evidence to support petitioners’ estimated cash wage expenses we find that they are not entitled to additional deductions for these expenses thread expense in petitioners also failed to present credible_evidence to support the claimed expense of dollar_figure to dollar_figure for thread in although sam kong fashions failed to claim this deduction on its corporate_income_tax return it did report an expense of dollar_figure for the cost of threads on its corporate tax_return petitioners did not offer any documents such as receipts or invoices to substantiate its claimed expense however petitioners rely on the testimony of mr wen to support the claim mr wen stated that he was not involved in the management of the business while he was employed by sam kong fashions mr wen delivered finished products ironed garments and performed handiwork we are not convinced that mr wen had adequate knowledge of sam kong fashions’s business operations to accurately testify about the amount of thread that mr kong purchased in additionally representatives of style setters and half moon bay testified that the contractors often provided the thread that sam kong fashions used to sew the garmentsdollar_figure ms augustyn and mr sporidis testified that the contractors provided some thread to sam kong fashions particularly at the beginning of their business relationship although the record establishes that sam kong fashions did purchase thread the evidence fails to establish whether sam kong fashions incurred any expenses beyond ms augustyn testified that style setters provided thread to sam kong fashions most of the time mr sporidis the president of half moon bay testified that half moon bay initially provided thread to the corporation later half moon bay stopped providing the corporation with thread because half moon bay would never get the thread back and it became a big cost those reported on its corporate_income_tax return again we note that mr kong did not testify we find that petitioners failed to substantiate the claimed additional thread expenses in additional_depreciation deductions petitioners argues that they are entitled to depreciation_deductions for machines that were not listed on the depreciation schedule prepared by kim y ling p c in calculating the additional_depreciation deductions petitioners rely on the testimony of mr wen we find that mr wen testified inconsistently with regard to his duties and responsibilities at sam kong fashions regarding his role in the purchase of equipment mr wen testified that he sometimes made withdrawals from the corestates checking account to buy some factory machines sewing machines however when asked whether his responsibilities at the corporation included paying bills mr wen indicated that his job was to pick up and deliver the finished product and do the handiwork with respect to the payroll mr wen testified that he made withdrawals from the corestates checking account sometimes to make payrolls but later testified that he was not responsible for the payroll because of these inconsistences we do not rely on mr wen’s testimony mr kong did not testify about any of the claimed additional equipment and petitioners failed to provide any documents to establish that sam kong fashions purchased any additional equipment we find that petitioners failed to prove any entitlement to depreciation_deductions in excess of those shown on their returns deductions based on respondent’s statistics of income as an alternative petitioners contend that respondent’s and statistics of income corporation income_tax returns provide the ratios of net_income to business receipts that should be used to estimate the additional business_expenses of sam kong fashions in a similar case we refused to use evidence of statistical data to establish additional unreported business_expenses schachter v commissioner tcmemo_1998_260 affd 225_f3d_1031 9th cir in schachter the taxpayer offered general survey information that did not purport to represent data from comparable companies and requested that the court use this data to calculate allowable business_expenses id the court rejected the taxpayer’s attempt to use the average profit margins of other businesses finding that the general survey information failed to provide credible_evidence of additional business_expenses id the court noted that once the commissioner has established unreported sales the taxpayer has the burden of proving offsetting expenses with credible_evidence id although used in appropriate cases--particularly by respondent where taxpayers have not filed income_tax returns and have not maintained adequate books and records--general survey data may be rejected where taxpayers as in the instant case seek to use such data to overcome clear evidence of unreported income id citations omitted here petitioners have not persuaded us that the ratio of net_income to business receipts should apply to the unreported gross_receipts of sam kong fashions we have found that respondent has proven by clear_and_convincing evidence that sam kong fashions underreported its gross_receipts as noted in schachter the use of general data may be appropriate when the taxpayer did not file returns and failed to maintain books_and_records here sam kong fashions filed corporate_income_tax returns in and and reported more than dollar_figure in deductions in each year at issuedollar_figure instead of offering credible_evidence such as invoices receipts and other business records petitioners rely on testimony and general statistical data to prove additional business_expenses because the inexactitude is in support of this position petitioners rely on adair v commissioner tcmemo_2000_110 and the related case styled houser v commissioner tcmemo_2000_111 we find adair and houser distinguishable from this case unlike sam kong fashions which claimed deductions on its and corporate_income_tax returns the commissioner’s determination in adair and houser did not allow for business_expenses even though expenses obviously were incurred in the roofing business of his own making the burden of proving that sam kong fashions incurred additional expenses bears heavily on petitioners cohan v commissioner f 2d pincite again we note that mr kong who would be the most knowledgeable person regarding the claimed additional business_expenses chose not to testify we decline petitioners’ invitation to estimate additional business_expenses using respondent’s statistical data the unreported gross_receipts of sam kong fashions total dollar_figure in and dollar_figure in see supra p we find that sam kong fashions is entitled to deduct cash wage payments made to bi ling wu of dollar_figure in and see supra pp additionally we find that sam kong fashions is entitled to deduct cash wage payments made to wan zi chen of dollar_figure in and see supra pp after taking into consideration the cash payments made to bi ling wu and wan zi chen we hold that sam kong fashions had unreported taxable_income of dollar_figure in and dollar_figure in c constructive dividends received by mr kong a dividend is a distribution_of_property made by a corporation to its shareholders from its earnings_and_profits sec_316 a shareholder may receive a dividend even though the corporation has not formally declared a distribution 89_tc_1280 when the corporation confers an economic benefit on a shareholder from available earnings_and_profits without the expectation of repayment the benefit is taxable to the shareholder as a constructive_dividend 299_f3d_221 3d cir affg 115_tc_43 73_tc_980 the crucial test of the existence of a constructive_dividend is whether ‘the distribution was primarily for the benefit of the shareholder ’ magnon v commissioner supra pincite quoting 577_f2d_1206 5th cir when shareholders divert corporate funds for their own personal_use those diverted funds are constructive dividends to the shareholders to the extent of the corporation’s earnings_and_profits 85_tc_332 mr kong argues that he did not receive constructive dividends from sam kong fashions because the money was used to pay employees to purchase machines and to redeem mr wen’s shares of stock in sam kong fashiondollar_figure mr kong further argues that he did not have control_over the dollar_figure deposited into the corestates bank account because mr wen endorsed checks deposited to that account respondent argues that mr kong had control as previously noted mr kong also seems to argue that some of the corporate income that he received was actually received from customers in his individual capacity however mr kong failed to report any of these amounts as income over these funds and that he failed to prove that these funds were used for corporate purposes we find that mr kong diverted corporate funds from sam kong fashions for his personal_use the parties have stipulated that checks issued by style setters and half moon bay were deposited into mr kong’s personal checking account maintained at mellon bank in and style setter and half moon bay issued these checks as compensation_for sewing services performed by sam kong fashions in mr kong deposited checks totaling dollar_figure into his checking account maintained at mellon bank in mr kong also deposited checks totaling dollar_figure into his mellon bank account mr kong received checks that were payments to sam kong fashions for sewing service and deposited these funds into his personal checking account furthermore these amounts were not recorded as gross_receipts by sam kong fashions nor was the receipt of these checks disclosed to petitioners’ accountant we find that mr kong diverted corporate funds for his own personal_use and that these funds constitute a corporate distribution to mr kong we are also convinced that mr kong did have control_over the funds deposited into the corestates bank account by mr wen the record reveals that mr kong had control_over this account even though mr wen deposited checks issued to sam kong fashions into the corestates account we find that mr kong maintained control_over these funds we also find that mr kong received the benefit from other checks that may not have been deposited into the first fidelity account or the corestates accountdollar_figure these checks were issued by the customers of sam kong fashions and mr kong endorsed all these checks some of these checks include mr kong’s mellon bank account number below his signature or a stamp bearing the name mellon bank while other checks include an unidentified account number we are unable to identify the bank that processed two additional checks that mr kong endorsed we note again that mr kong failed to testify and explain the circumstances surrounding the receipt of these checks mr kong also argues that he did not receive the benefit of the dollar_figure that sam kong fashions paid to redeem mr wen’ sec_50 shares of its stock mr kong alleges that this dollar_figure was paid from the corestates bank account petitioners offered no records from corestates bank petitioners failed to show that sam kong fashions redeemed mr wen’s shares of stock using the unreported receipts deposited into the corestates bank account mr wen’s testimony regarding the redemption was vague mr wen testified even though some of these checks include the mellon bank account number on the back of the check the parties did not stipulate or argue that these checks were deposited into that account that he received the dollar_figure payment in cash and by check although he testified that the entire dollar_figure payment came from the corestates bank account mr wen failed to identify how he knew the source of the cash payments no credible_evidence in the record connects the dollar_figure paid to mr wen to the above- mentioned deposits to the corestates bank account we hold that mr kong received distributions of dollar_figure in and dollar_figure in from sam kong fashionsdollar_figure petitioners did not argue that sam kong fashions had insufficient earnings_and_profits for these amounts to constitute constructive dividends based on the corporate returns and our findings of additional corporate unreported income we find that there were sufficient corporate earnings_and_profits and that mr kong received constructive dividends in and iii section 6663--fraud penalty sec_6663 provides that if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud the commissioner bears the burden of proving fraud by clear_and_convincing evidence sec_7454 sec_7491 rule b to satisfy this burden the commissioner must establish see supra p where we held that sam kong fashions had additional unreported taxable_income of dollar_figure in and dollar_figure in that an underpayment exists and some portion of the underpayment is attributable to fraud 96_tc_858 affd 959_f2d_16 2d cir if the commissioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud sec_6663 when taxpayers establish by a preponderance_of_the_evidence that any portion of the underpayment is not attributable to fraud they shall not be liable for a fraud_penalty with respect to that portion of the underpayment id petitioners argue that respondent has failed to prove that sam kong had the intent to conceal mislead or otherwise prevent the assessment and collection of the taxes at issue and attempted to evade taxes petitioners further argue that if we find that they are liable for the fraud penalties a penalty should not be imposed on dollar_figure of gross_receipts which petitioners’ accountant mistakenly omitted from the corporate_income_tax return of sam kong fashions a underpayment to prove an underpayment the commissioner is not required to establish the exact amount of the deficiency dileo v commissioner supra pincite the commissioner however has not satisfied his burden_of_proof by relying on the taxpayer’s failure to prove that the commissioner erred in the determination of the deficiency 94_tc_654 it is only if and when the commissioner establishes an underpayment by clear_and_convincing evidence that his deficiency determination will enjoy its usual presumption of correctness dileo v commissioner supra pincite when a taxpayer fails to report gross_receipts an underpayment_of_tax exists if the costs of goods sold and deductible expenses are less than the unreported gross_receipts franklin v commissioner tcmemo_1993_184 the burden is on the taxpayer to prove any deductions in addition to those claimed on the return even in criminal_tax_evasion cases where the government bears the greater burden_of_proof beyond a reasonable doubt it is well settled-- that evidence of unexplained receipts shifts to the taxpayer the burden of coming forward with evidence as to the amount of offsetting expenses if any franklin v commissioner supra quoting 377_f2d_469 1st cir as stated above we find that respondent has clearly proven that sam kong fashions received unreported income from style setter and half moon bay and that mr kong received unreported constructive dividends other than the wage payments to bi ling wu and wan zi chen we also find that neither sam kong fashions nor mr kong is entitled to any additional deductions accordingly we find that both sam kong fashions and mr kong substantially understated their tax_liabilities for and b fraudulent intent ‘fraud’ means intentional wrongdoing on the part of a taxpayer motivated by a specific purpose to evade a tax known or believed to be owing 398_f2d_1002 3d cir the commissioner must establish by clear_and_convincing evidence that some portion of the underpayment in each year in issue was due to fraud he is not required to prove the precise amount of the underpayment that resulted from fraud 53_tc_96 because direct evidence of fraud is rarely available respondent may prove fraudulent intent using circumstantial evidence stoltzfus v united_states supra pincite dileo v commissioner t c pincite otsuki v commissioner supra pincite in determining fraudulent intent we consider the taxpayer’s entire course of conduct and reasonable inferences that may be drawn from the facts parks v commissioner supra pincite bacon v commissioner tcmemo_2000_257 affd without published opinion 275_f3d_33 3d cir courts have looked to the following badges_of_fraud as evidence of fraudulent intent understatement of income implausible or inconsistent explanations of behavior failure to provide return preparers with accurate and necessary information maintaining inadequate books_and_records and dealing in cash 317_us_492 796_f2d_303 9th cir affg tcmemo_1984_601 dileo v commissioner supra pincite parks v commissioner supra pincite bacon v commissioner supra a corporation acts only through its officers and it does not escape responsibility for its officers’ actions while serving in their corporate capacity dileo v commissioner supra 34_tc_740 affd 325_f2d_1 2d cir gold bar inc v commissioner tcmemo_2000_211 fraudulent intent by a corporation necessarily depends upon the fraudulent intent of the corporate officer federbush v commissioner supra also fraud of a sole or dominant shareholder can be attributed to the corporation gold bar inc v commissioner supra in determining whether sam kong fashions and mr kong acted with fraudulent intent we examine the conduct of mr kong who was the corporation’s president and dominant shareholder understatement of income petitioners substantially understated their incomes in and a pattern of consistent underreporting of income especially when accompanied by other circumstances showing an intent to conceal justifies the inference of fraud parks v commissioner supra pincite citing 348_us_121 otsuki v commissioner supra pincite in and petitioners understated their incomes by substantial amounts implausible or inconsistent explanations of behavior petitioners also offered implausible explanations for failing to deposit customer checks into the checking account of sam kong fashions petitioners assert that the contractors issued the checks payable to mr kong because he provided services to the contractors yet representatives of style setters and half moon bay testified that the checks in the record were issued to sam kong fashions not mr kong furthermore mr kong acted inconsistently with this explanation because he listed wages from sam kong fashions as his only source_of_income on his and income_tax returns petitioners’ explanations are also inconsistent with how sam kong fashions processed customer checks sam kong fashions deposited numerous checks payable to sam kong into its business checking account nothing on the face of these checks explains why some checks issued to mr kong were deposited into sam kong fashions’s business account while others were deposited into mr kong’s personal checking account similarly several checks issued to sam kong fashions were deposited into mr kong’s personal account from the inconsistent treatment of customer checks we infer that petitioners attempted to hide the receipt of income and avoid the payment of taxes we find petitioners’ explanation implausible failure to provide return preparer with accurate and necessary information petitioners also failed to provide their tax preparer with all the information and records necessary to prepare their and individual and corporate_income_tax returns mr ling informed mr kong that all income should be reported and all corporate receipts should be deposited into a corporate account when mr kong provided information to kim y ling p c to prepare the individual and corporate_income_tax returns in and mr kong failed to inform the tax preparer that a large portion of the corporate receipts had not been deposited into the corporate account mr kong did not advise kim y ling p c of additional unreported income until after respondent began his investigation we believe that mr kong intended to reduce taxes by concealing corporate receipts and by failing to provide this information to his accountant see federbush v commissioner t c pincite maintaining inadequate books_and_records sam kong fashions failed to maintain adequate books_and_records and failed to maintain correct records of its gross_receipts petitioners have failed to offer any records from sam kong fashions to show the number of full- and part-time employees the hours that these employees worked or the hourly wage or other compensation received by the employees petitioners offered timecards to substantiate its alleged wages however the timecards only encompassed a few months in and purported to be for a company named shun wo fashions inc not sam kong fashions we find that the inadequate records maintained by sam kong fashions indicate that petitioners intended to conceal income and evade taxes owed in and based on the foregoing we find that petitioners fraudulently understated their tax_liabilities for and and hold that they are liable for the fraud_penalty under section dollar_figure sec_6663 provides that a taxpayer will not be liable for the fraud_penalty with respect to any portion of the underpayment that the taxpayer proves by a preponderance_of_the_evidence is not attributable to fraud mr kong submitted to his accountant a list of sam kong fashions’s gross_receipts and expenses for although the gross_receipts on the list totaled dollar_figure an employee of kim y ling p c mistakenly calculated this amount as dollar_figure because this omission was the mistake of the tax preparer we find that the tax because we find that petitioners are liable for fraud penalties under sec_6663 we shall not address respondent’s alternative argument that petitioners are liable for the accuracy-related_penalties pursuant to sec_6662 attributable to dollar_figure of the unreported income was not attributable to fraud iv statute of limitation petitioners argue that the 3-year period of limitations on assessment had expired when respondent issued the notices of deficiencies because the 3-year period of limitations of sec_6501 ended before respondent issued the notices of deficiency respondent relies on the exception to the general period of limitations provided in sec_6501 sec_6501 provides that in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time because we have held that petitioners filed fraudulent individual and corporate_income_tax returns for the years in issue we hold that the period of limitations does not bar the assessment of the deficiencies and penalties in these cases sec_6501 to reflect the foregoing decisions will be entered under rule
